Title: From Benjamin Franklin to William Johnson, 11 August 1755
From: Franklin, Benjamin
To: Johnson, William


Sir
Philada. Augt. 11. 1755
I received your Favour of the 1st Instant, and have forwarded the Letter to Capt. Orme. Mr. Pownall is gone to New York, and I return his Letter per this Day’s Post. I shall acquaint the Governor, as you desire, that the Records of your Proceedings are with Mr. Banyar.
Our Assembly have sent up a Bill to give £50,000 to the King’s Use, of which part might be apply’d to reinforce you, if the Bill could pass. But as it is proposed to tax the Proprietary Estate in common with the other Estates of the Province, ’tis said the Governor will refuse his Assent: Thus, from petty private Considerations in particular Colonies, general publick Good is obstructed and prevented; which shows more and more the Necessity of our proposed Union.
Every body here prays for your Success, but none more sincerely, than Sir, Your most obedient humble Servant
B Franklin
Genl. Johnson
